FILED
                             NOT FOR PUBLICATION                                 APR 15 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 08-10046

               Plaintiff - Appellee,              D.C. No. CR-07-01332-DCB

  v.
                                                  MEMORANDUM *
ADALIX LORENZO-MACIAL,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      David C. Bury, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Adalix Lorenzo-Macial appeals from the 46-month sentence imposed

following his guilty-plea conviction for illegal reentry after deportation, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

      Lorenzo-Macial contends that the district court erred at sentencing by:

(1) misconstruing its authority to vary from the Guidelines range in the absence of

extraordinary circumstances; (2) failing to consider his mitigating circumstances;

and (3) declining to impose a lower sentence in order to achieve parity with fast-

track defendants. The record indicates that the district court did not procedurally

err. See United States v. Carty, 520 F.3d 984, 994-96 (9th Cir. 2008) (en banc);

see also United States v. Gonzalez-Zotelo, 556 F.3d 736, 739-40 (9th Cir. 2009).

      Lorenzo-Macial also contends that his sentence is substantively

unreasonable in light of his mitigating personal circumstances and the age of a

prior conviction that was the basis for a 16-level enhancement, pursuant to

U.S.S.G. § 2L1.2(b)(1)(A)(ii). The sentence imposed is substantively reasonable

in light of the totality of the circumstances. See Gall v. United States, 552 U.S. 38,

51-52 (2007); cf. United States v. Amezcua-Vasquez, 567 F.3d 1050, 1055-56 (9th

Cir. 2009).

      AFFIRMED.




                                           2                                    08-10046